Title: To James Madison from Thomas Leiper, 15 December 1805
From: Leiper, Thomas
To: Madison, James


          
            Dear Sir
            Philada. Decr. 15th. 1805
          
          Your Twist of Tobacco I duly received from Mrs. Madison it has certainly been very good but has been kept too long for it has got what we Tobacconist call the rotten sweet which is the very next stage to its being rotten. I should be glad to be informed more of the Process of this manufacture. I think you told me it was stoved or sweated to a very high degree. Does your information extend so far as to be informed whether it is put into kegs before the tobacco has got the Hh’d sweat or after on this subject I am differently informed some say before others say it is after it has had the Hhds sweat. I have long been of the opinion that we could make new Tobacco old by putting it into a sweating Room and raising the Heat to such a degree as to give it the Hhds sweat so as to render it fit for our manufacture. But if we can take it in the Green State and sweat it in Kegs it will make the process shorter still. You know the common method is to let the Tobacco sweat in Hhds from our summer heat by this means Tobacco of this years growth is not fit to manufacture before the first of next Octr. whereas the people in Europe always have it old for the Hold of the Vessel gives it a compleat sweat and their was never any such thing seen there as new Tobacco. David Ross informed me in the Year our non exportation took place he ship’t a large quantity of New Tobacco which you know most have been cleared out before the 11th. of September and that this new Tobacco sold higher at the market of London than the Old so from this very circumstance the Tobacco most have had a compleat sweat in some Five or Six weeks for had it remained in the same state it would have remained here they would not have given any thing for it indeed it is good for no purpose on earth but dung till it has had the Hhd sweate. I built a Vault some years ago with a view of sweating Tobacco but the Chimney and funnels were never compleated. I now intend to go about it immideately and I wish to try the experiment with Tobacco of known quality and if your present Crop is not sold and your Agent can vouch for the quality being good which it most be if it is properly handled I will immedeately take it at Richmond at the present market price. Or if you like it better I will take it now and give you the market price of any month you may fix on next year. The Presidents Message is will received by every friend of this country Altho’ Three Fourths of us believe he is not correct in his statement of the Yellow fever I am with much respect and esteem Your Obedient Hum: Sert.
          
            Thomas Leiper
          
        